Citation Nr: 0103143	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
pityriasis rosea due to herbicide exposure in service.  

2.  Entitlement to service connection for a skin disorder 
(other than pityriasis rosea) due to herbicide exposure in 
service.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a bilateral hip 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

During the course of the current appeal, the RO granted 
entitlement to service connection for non-service connected 
pension and service connection for post-traumatic stress 
disorder.  These issues are not part of the current appeal.

The Board also observes that a February 1999 supplemental 
statement of the case characterized the issue regarding the 
right knee as whether new and material evidence had been 
submitted to reopen a previously denied claim.  Review of the 
record in this case does not indicate that the veteran's 
claim for a right knee disorder has ever been the subject of 
a prior final decision.  Accordingly, the Board will review 
this claim on a de novo basis.

In May 1989, before the denial of pityriasis rosea as due to 
Agent Orange in May 1994, a U.S. District Court decision 
invalidated the regulations which VA used to evaluate Agent 
Orange cases.  Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  
The new regulations were implemented under the Agent Orange 
Act of 1991, and they were considered by the RO when the 
claim for service connection for pityriasis rosea was denied 
in 1994. The veteran did not appeal this decision and it is 
final.  The Board notes, however, that the veteran has termed 
his current claim as one for service connection for "skin" 
disease, and the statement of the case and the supplemental 
statement of the case issued to him by the RO considered 
entitlement to service connection for a "skin" disorder.  
As the finality of the May 1994 determination does not apply 
to any skin disorder other than pityriasis rosea, the issue 
of entitlement to service connection for a skin disorder 
(other than pityriasis rosea) as a result of herbicide 
exposure has been added to the title page of this decision 
and will be addressed below.  The Board notes that service 
connection for seborrheic dermatitis and shingles was 
previously denied in April 1970.  That decision is final, and 
the current claim discusses a skin disorder other than 
pityriasis rosea only as secondary to herbicide exposure.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA's obligations with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With specific respect to the duty to assist in obtaining 
records, under the new law, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  If, after making such reasonable 
efforts, VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant.  The notice must 
identify the records VA was unable to obtain, explain the 
efforts made to obtain the records, and describe any further 
action VA will take with respect to the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  

In this case, the veteran completed releases of information 
for providers including Dr. Chandran and Dr. Sharma.  The RO 
did not receive any response from Dr. Chandran.  In December 
1996, the RO received from Dr. Sharma a notice that an all-
inclusive release was required to release medical records.  
Such a release was included with the notice.  The claims 
folder does not indicate that the RO notified the veteran as 
to the attempts to secure medical records from Dr. Chandran 
or Dr. Sharma, or even offered the veteran the opportunity to 
complete the appropriate release to obtain Dr. Sharma's 
records.  The Board finds that the new duty to assist 
provisions within the Veterans Claims Assistance Act of 2000 
require a remand in this case to address these deficiencies.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).    

The Board emphasizes that, in this case, the new provisions 
concerning VA's duty to assist apply only to the claims for 
service connection.  These legislative changes do not affect 
the prohibition against reopening a previously disallowed 
claim unless there is new and material evidence to do so 
pursuant to 38 U.S.C.A. § 5108 (West 1991).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(f)).  However, the Board notes that one of the service 
connection claims is for a skin disorder and that records 
from Dr. Chandran or Dr. Sharma may reflect treatment for a 
skin disorder.  Thus, it is possible that, on remand, the RO 
could secure medical records that may provide new and 
material evidence to reopen the claim for service connection 
for pityriasis rosea due to herbicide exposure.  Therefore, 
in order to provide every advantage to the veteran and to 
promote efficient adjudication of his claims, the Board holds 
in abeyance a decision on the new and material evidence issue 
pending completion of the development set forth below.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and advise him as to the 
circumstances of its inability to secure 
records from Dr. Chandran and Dr. Sharma 
as provided by law.  The RO should also 
permit the veteran the opportunity to 
complete the appropriate release to obtain 
medical records from Dr. Sharma.    

The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO must then generally review the 
claims file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed, to include, if warranted, 
having the veteran undergo a VA 
examination.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The RO should then readjudicate the 
veteran's claims for service connection 
for a skin disorder (other than pityriasis 
rosea) due to herbicide exposure in 
service, a right knee disorder, and a 
bilateral hip disorder.  The RO should 
also address, as necessary, the issue of 
whether new and material evidence has been 
received to reopen the claim for service 
connection for pityriasis rosea due to 
herbicide exposure in service.  If the 
disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


